Case 2:18-cv-03436-ADS-AYS Document 44 Filed 10/10/19 Page 1 of 1 PageID #: 221
   Case 2:18-cv-03436-ADS-A VS Document 43 Filed 10/08/19 Page 1 of 1 PagelD #: 220


                                                                                          FILED
                                                                                      IN C!.E:RKS c=;:1cE
                                                                               U.S.   o:srn C1 u:HJ'-rf t:.D.N.Y.
                                                                                        OCT 1:; 2019
            UNITED STATES DISTRICT COURT
                                                                               *                                 *
            EASTERN DISTRICT OF NEW YORK                                       LONG ISLAND OFFICE
            ------------------------------------------------------------•-X
                                                                          I
            THE TEDDY BEARYS LTD,                                         I      Index No. 2:18-cv-03436-ADS-AYS
                                                                          I
                                      Plaintiff,                          I
                                                                          I
                             ~against~                                    I           JOINT STIPULATION A.ND ORDER
                                                                          I           FOR DISMISSAL WlTH PREJUDICE
            DOVER PUBLICATIONS, INC.;                                     I
            and THEODORE MENTEN,                                          I
                                                                          I
                                      Defendants                          I
                                                                          1
                   ,---------------------x
                             The parties to this action, acting through counsel, and pursuant to Federal Rules

            of Civil Procedure, Rule 41, hereby Stipulate to the Dismissal With Prejudice of this action,

            including all claims stated in the pleadings against all parties, with each party to bear their own

                                 7ffi
                              :,,d
                                                                               wb
            attomeY. ' m


                              J;. /
               aruch S. Gottesman, Esq.
                                                        . r 1l1j,,
                                                            f'                Richard Dannay, Esq.
                                                                                                             c~<!O«a.,v
             l8S-12 Union Turnpike                                            Cowan, Liebowitz & Lntman, P.C.
             Fresh Meadows, NY 11366                                          114 West 47th Street
             (212) 401-6910                                                   New York, NY 10036
             bg@gottcsmanlegal.com                                            (212) 790-9256
             Counsel for Plaintiff                                            RXD@cll.com
                                                                              Counsel for Defendants


                                                                 ORDER

            The Stipulation is approved. The entire action, including all claims against all parties is hereby

            dismissed with Prejudice. Case closed.

                                                                              /s/ Arthur D. Spatt
                                                                               \ / V V/FV'-     V . .N',p   Vl,;'V"'

                                                                              Judge Arthur D. Spall, il.s.D.J.
